t c memo united_states tax_court allen b miller petitioner v commissioner of internal revenue respondent docket no 7126-14l filed date alvin s brown for petitioner marissa j savit for respondent memorandum findings_of_fact and opinion colvin judge in this collection_due_process cdp case under sec_6330 petitioner contests the determination made by the internal revenue unless otherwise indicated section references are to the internal_revenue_code in effect at all relevant times we round monetary amounts to the nearest dollar service irs office of appeals irs appeals to sustain a notice_of_intent_to_levy to collect a sec_6651 addition_to_tax for failure to timely pay tax for tax_year the sole issue for decision is whether petitioner is liable for that addition_to_tax we hold that he is some of the facts have been stipulated and are so found findings_of_fact petitioner resided in florida when he filed the petition in this case a petitioner’s tax_return for tax_year petitioner made estimated_tax payments for tax_year of dollar_figure on date and dollar_figure on date petitioner had income_tax_withholding for tax_year of dollar_figure thus as of date the due_date for payment of petitioner’s income_tax petitioner had made payments for totaling dollar_figure petitioner retained james barr to prepare his federal_income_tax return for tax_year before date mr barr’s accounting firm had prepared a completed federal_income_tax return for tax_year which stated that petitioner’s income_tax_liability was dollar_figure on the basis of conversations with mr barr petitioner believed the tax_return was incorrect mr barr said that one of his employees had prepared the return that mr barr also believed that it was wrong and that he would personally revise the return petitioner never filed that draft of his return petitioner asked mr barr to reconsider the correctness of the draft return on date on the basis of mr barr’s estimate that he would owe an additional dollar_figure in tax petitioner made an additional tax payment of dollar_figure petitioner and his wife called and emailed mr barr repeatedly concerning their return but mr barr did not respond to their inquiries provide petitioner with a modified tax_return or further explain the return that his employee had previously prepared in date petitioner abandoned efforts to reach mr barr and hired another accountant robert f cohen to prepare his tax_return after hiring mr cohen petitioner retained an attorney john flannigan to send a letter to mr barr requesting a refund and petitioner’s data and documents so that mr cohen could prepare the return on date mr cohen provided petitioner with a completed tax_return for on date petitioner signed the tax_return that mr cohen had prepared petitioner filed that return which respondent received on date on that return petitioner reported a tax_liability of dollar_figure petitioner submitted a payment of dollar_figure with that return respondent assessed tax of dollar_figure for tax_year on date respondent also assessed the following additions to tax dollar_figure under sec_6654 for failure to make sufficient estimated_tax payments dollar_figure under sec_6651 for failure to timely file and dollar_figure under sec_6651 for failure to timely pay tax owed respondent also assessed dollar_figure of interest for tax_year petitioner did not make further payments for tax_year this case was referred to the irs collection unit b collection of unpaid tax on date respondent issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s unpaid liability for tax_year petitioner’s counsel timely mailed a form request for a collection_due_process or equivalent_hearing to respondent petitioner sought an installment_agreement on date respondent abated tax of dollar_figure which is the difference between the amount that respondent assessed dollar_figure and the amount that petitioner reported dollar_figure only the sec_6651 addition_to_tax is at issue in this case on date petitioner’s counsel sent a letter to the irs brookhaven centralized offer_in_compromise unit and submitted form 656-l offer_in_compromise and form_843 claim_for_refund and request for abatement requesting abatement of interest under sec_6601 subsequently on date petitioner withdrew the offer-in-compromise on date irs appeals settlement officer stephan r harding so harding told petitioner’s counsel he would abate the addition_to_tax under sec_6651 petitioner’s counsel contended that petitioner had relied on his tax_return_preparer and thus was not liable for additions to tax under sec_6651 and sec_6654 on or about date petitioner’s counsel submitted additional case citations to so harding in support of petitioner’s position on date so harding issued a notice_of_determination concerning collection action sustaining the issuance of the notice_of_intent_to_levy in the notice_of_determination so harding determined that petitioner failed to establish reasonable_cause to allow the additions to tax at issue to be abated so harding sustained the proposed levy action because no collection alternative was submitted during the cdp hearing opinion the issue for decision is whether petitioner is liable for an addition_to_tax under sec_6651 because petitioner’s liability is properly at issue we will review the matter de novo see 129_tc_107 114_tc_604 respondent assessed an addition_to_tax of dollar_figure under sec_6651 for petitioner’s failure to timely pay his income_tax_liability sec_6651 imposes an addition_to_tax of up to of the tax shown on a return for failure to make timely payment thereof unless it is shown that such failure is due to reasonable_cause and not due to willful neglect respondent bears the burden of production with respect to this addition_to_tax see sec_7491 in order to carry that burden respondent must produce sufficient evidence to establish that it is appropriate to impose the addition see 116_tc_438 once respondent satisfies that burden petitioner bears the burden of proving that he is not liable for the addition_to_tax see id pincite respondent provided an account transcript for tax_year which shows that petitioner made two payments of dollar_figure toward income_tax owed for and had income_tax_withholding of dollar_figure for which was deemed paid on date before the date deadline to pay his income_tax those payments totaling dollar_figure were his only payments towards the total income_tax_liability of dollar_figure reported on the return that he filed in date respondent has satisfied the burden of production under sec_7491 see 138_tc_228 thus the burden_of_proof is on petitioner to show that he is not liable for the addition_to_tax petitioner contends that his failure_to_pay_tax was due to reasonable_cause and not willful neglect because he relied on a tax_return_preparer who made multiple errors when preparing his tax_return petitioner testified that he did not wish to fully pay his income_tax until the errors were fixed a taxpayer has reasonable_cause for failure to timely pay tax if the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs see also 118_tc_22 petitioner argues that he satisfied the reasonable_cause standard in sec_301_6651-1 proced admin regs because he exercised ordinary business care and prudence by refusing to file an incorrectly prepared tax_return based on an erroneous method_of_accounting petitioner points out that both he and his wife repeatedly attempted to contact mr barr to have him fix the return but that he was unresponsive to their requests in date petitioner hired an attorney to help him obtain his tax data from mr barr petitioner acknowledges that as early as date he believed the return prepared by mr barr to be inaccurate yet he waited almost months before hiring mr cohen to prepare another return using the proper method_of_accounting while we understand the difficulty petitioner experienced trying to secure cooperation from the initial return preparer petitioner’s delay of months before hiring a lawyer to secure the return of his tax data and a second return preparer to prepare a correct return was unreasonable and represented a failure to exercise ordinary business care and prudence petitioner also contends his failure to timely pay his income_tax was due to his reliance on his tax_return_preparer however petitioner’s reliance on his tax_return_preparer is not sufficient to show his failure to timely pay his income_tax was due to reasonable_cause the supreme court has said that w hen an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice 469_us_241 however the supreme court has also said that one does not have to be a tax expert to know that taxes must be paid when they are due id though boyle involved a sec_6651 addition_to_tax for failure to timely file courts considering the issue have held that the determination of reasonable_cause under paragraph should receive analysis similar to that under paragraph see e wind indus inc v united_states 196_f3d_499 n 3d cir 164_f3d_814 n 2d cir 90_f3d_1190 n 6th cir petitioner’s reliance on his tax_return_preparer is not a reasonable_cause for failure to timely pay his income_tax sec_6151 provides that payment of tax is due at the time fixed for filing the corresponding tax_return determined without regard to any extension of time for filing the return sec_6072 provides that for individuals tax returns shall be filed on or before the 15th day of april following the close of the calendar_year thus petitioner’s tax was due on date the taxpayer’s duty to timely file a return and pay tax is nondelegable see boyle u s pincite see also 979_f2d_66 5th cir holding that the duty to timely file a tax_return is a nondelegable duty that is not excused by reliance on an agent and such reliance is not a reasonable_cause for late filing under sec_6651 aff’g t c memo corum v united_states no 80-0387-cv-w-7 wl w d mo date rejecting executor’s argument that he relied on an attorney to prepare and file the estate_tax_return as reasonable_cause for his failure to timely pay thom v united_states no wl at d or date as a general_rule the duty to file returns and deposit and pay taxes is personal to the taxpayer and cannot be excused by delegation to others meyco prods inc v united_states no 76c wl e d n y date rejecting the taxpayer’s argument that it relied on its attorneys and accountants to comply with its legal obligations to request an extension of time to file and holding that it was not reasonable_cause under sec_6651 because a taxpayer may not delegate its duty to comply with the law we hold petitioner has not established that his failure to timely pay his income_tax_liability was due to reasonable_cause we sustain respondent’s determination of an addition_to_tax under sec_6651 for petitioner’s failure to timely pay his income_tax decision will be entered for respondent
